Case 2:19-cv-01690-JS-AYS Document 1 Filed 03/25/19 Page 1 of 12 PageID #: 1




  UNITED STATES DISTRICT COURT FOR THE
  EASTERN DISTRICT OF NEW YORK
  -----------------------------------------------------------------
  Innovative Sports Management, Inc. d/b/a Integrated
  Sports Media,

                                                                         COMPLAINT
                                               Plaintiff,
                                                                         Civil Action No.

           -against-

  JUAN ACEVEDO, Individually, and as officer, director,
  shareholder and/or principal of JADS DELI INC.,
  d/b/a JUANITO DELI BAKERY CAFÉ a/k/a
  JUANITO’S BAKERY & CAFÉ,

  and

  JADS DELI INC., d/b/a JUANITO DELI BAKERY
  CAFÉ a/k/a JUANITO’S BAKERY & CAFÉ,

                                               Defendants.
  --------------------------------------------------------------------


           Plaintiff, Innovative Sports Management, Inc. d/b/a Integrated Sports Media

  (hereinafter “Plaintiff”), by its attorneys, LONSTEIN LAW OFFICE, P.C., complaining

  of the Defendants herein respectfully sets forth and alleges, as follows:

                                    JURISDICTION AND VENUE

           1. This is a civil action seeking damages for violation of 47 U.S.C. §§ 553 or 605,

  et seq. and for copyright infringement under the copyright laws of the U.S. (17 U.S.C.

  §101, et seq.).

           2. This Court has jurisdiction under 17 U.S.C. §101, et seq. and 28 U.S.C.
Case 2:19-cv-01690-JS-AYS Document 1 Filed 03/25/19 Page 2 of 12 PageID #: 2




  Section §1331, which states that the district courts shall have original jurisdiction of all

  civil actions arising under the Constitution, laws, or treaties of the United States; and 28

  U.S.C. Section §1338(a) (copyright).

         3. Upon information and belief, venue is proper in this court because, inter alia, a

  substantial part of the events or omissions giving rise to the claim occurred within Nassau

  County, which is within the Eastern District of New York (28 U.S.C. § 1391(b) and 28

  U.S.C. §112(c)).

         4. This Court has personal jurisdiction over the parties in this action. Defendants

  to this action had or have an agent or agents who has or had independently transacted

  business in the State of New York and certain activities of Defendants giving rise to this

  action took place in the State of New York; more particularly, Defendants’ acts of

  violating federal laws and the proprietary rights of Plaintiff, as distributor of the satellite

  programming transmission signals took place within the State of New York. Moreover,

  upon information and belief, Defendants have their principal place of business within the

  State of New York; thus, this Court has personal jurisdiction over Defendants.

                                         THE PARTIES

         5. The plaintiff is a New Jersey Limited Liability Company with its principal

  place of business located at 64 N. Summit St, Suite 218, Tenafly, New Jersey 07670.

         6.   Plaintiff is the owner of the Clasico del Pacifico: Peru vs. Chili Event

  scheduled for October 12, 2018, via closed circuit television and via encrypted satellite

  signal (hereinafter referred to as the “Broadcast”).


                                               -2-
Case 2:19-cv-01690-JS-AYS Document 1 Filed 03/25/19 Page 3 of 12 PageID #: 3




          7. Upon information and belief the Defendant, JUAN ACEVEDO, resides at 25

  W Merrick Road, Apt 1, Valley Stream, NY 11580.

          8. Upon information and belief the Defendant, JUAN ACEVEDO, is an officer,

  director, shareholder and/or principal of JADS DELI INC., d/b/a JUANITO DELI

  BAKERY CAFÉ a/k/a JUANITO’S BAKERY & CAFÉ located at 113 Rockaway

  Avenue, Valley Stream, NY 11580.

          9.   Upon information and belief the Defendant, JUAN ACEVEDO, was the

  individual with supervisory capacity and control over the activities occurring within the

  establishment known as JUANITO DELI BAKERY CAFÉ a/k/a JUANITO’S BAKERY

  & CAFÉ, located at 113 Rockaway Avenue, Valley Stream, NY 11580 on October 12,

  2018.

          10. Upon information and belief the Defendant, JUAN ACEVEDO, received a

  financial benefit from the operations of JUANITO DELI BAKERY CAFÉ a/k/a

  JUANITO’S BAKERY & CAFÉ, on October 12, 2018.

          11. Upon information and belief the Defendant, JUAN ACEVEDO, was the

  individual with close control over the internal operating procedures and employment

  practices of JUANITO DELI BAKERY CAFÉ a/k/a JUANITO’S BAKERY & CAFÉ, on

  October 12, 2018.

          12. Upon information and belief the Defendant, JADS DELI INC. is a domestic

  corporation licensed to do business in the State of New York.

          13. Upon information and belief, the Defendant, JADS DELI INC., is located at


                                             -3-
Case 2:19-cv-01690-JS-AYS Document 1 Filed 03/25/19 Page 4 of 12 PageID #: 4




  113 Rockaway Avenue, Valley Stream, NY 11580, and had a capacity for 1-50 people on

  October 12, 2018.

         14. Upon information and belief, the Defendant, JADS DELI INC., is a business

  entity, having its principal place of business at 113 Rockaway Avenue, Valley Stream,

  NY 11580.

         15.    Upon information and belief, Defendant, jointly and severally, received a

  commercial benefit by not paying the commercial licensing fee to the Plaintiff for the

  Broadcast and obtaining same through alternative means.

                                           COUNT I

         16. Plaintiff hereby incorporates by reference all of the allegations contained in

  paragraphs “1" through “15,” inclusive, as though set forth herein at length.

         17. Plaintiff is the owner of the Clasico del Pacifico: Peru vs. Chili Event

  scheduled for October 12, 2018, via closed circuit television and via encrypted satellite

  signal (hereinafter referred to as the “Broadcast”).

         18. Plaintiff’s Broadcast originated via satellite uplink and was subsequently re-

  transmitted to cable systems and satellite companies via satellite signal.

         19. Plaintiff, for a licensing fee, entered into licensing agreements with various

  entities in the State of New York, allowing them to publicly exhibit the Broadcast to their

  patrons. Upon payment of the appropriate fees, Plaintiff authorizes and enables

  subscribers to unscramble and receive the satellite Broadcast.

         20.    The Broadcast was also available for non-commercial, private viewing


                                               -4-
Case 2:19-cv-01690-JS-AYS Document 1 Filed 03/25/19 Page 5 of 12 PageID #: 5




  through Plaintiff or its authorized online platforms for residential Pay-Per-View purchase

  and consumption via the internet. Owners of commercial establishments wishing to

  avoid paying Plaintiff’s licensing fees can surreptitiously gain access to Plaintiff’s

  Broadcasts by purchasing the programming online, without proper authorization, at

  residential rates, which are greatly discounted compared to the rates required for

  commercial entities and exhibit those broadcasts for their own commercial benefit and

  gain.

          21. In order for anyone to obtain the Broadcast through a website intended for

  private, non-commercial viewing, an individual purchaser would be provided with terms

  of service which specifically provide for non commercial, personal use only.

          22. Upon information and belief, with full knowledge that the Broadcast was not

  to be received and exhibited by entities unauthorized to do so, the Defendants and/or their

  agents, servants, workmen or employees, without paying Plaintiff a fee or entering into an

  agreement with Plaintiff or its authorized agent for commercial exhibition, unlawfully

  intercepted, received and/or de-scrambled Plaintiff’s satellite signal and did exhibit the

  Broadcast at JUANITO DELI BAKERY CAFÉ a/k/a JUANITO’S BAKERY & CAFÉ

  located at 113 Rockaway Avenue, Valley Stream, NY 11580 at the time of its

  transmission willfully and for purposes of direct or indirect commercial advantage or

  private financial gain.

          23. Upon information and belief, Plaintiff alleges that Defendants effected

  unauthorized interception and receipt of Plaintiff’s Broadcast by ordering programming


                                              -5-
Case 2:19-cv-01690-JS-AYS Document 1 Filed 03/25/19 Page 6 of 12 PageID #: 6




  for residential use and subsequently displaying the programming in the commercial

  establishment known as JUANITO DELI BAKERY CAFÉ a/k/a JUANITO’S BAKERY

  & CAFÉ for commercial gain and without authorization, or by such other means which

  are unknown to Plaintiffs and known only to Defendants.

         24. Upon information and belief, Defendant and/or her agents, servants, workmen

  and/or employees intercepted Plaintiff’s signal and/or used a device to intercept

  Plaintiff’s Broadcast, which originated via satellite uplink and then re-transmitted via

  satellite or microwave signal to various cable and satellite systems. There are multiple

  illegal and unauthorized methods of accessing the Broadcast, including but not limited to

  the traditional ways of pirating a broadcast (1) splicing an additional coaxial cable line or

  redirecting a wireless signal from an adjacent residence into a business establishment, de-

  crypt, unscramble and receive the closed circuit, “IPTV”, cable or satellite Broadcast; (2)

  commercially misusing cable or satellite by registering same as a residence when it is, in

  fact, a business; or (3) taking a lawfully obtained box or satellite receiver from a private

  residence, into a business. Recently emerging over-the-top “OTT” technologies, used for

  the delivery of film and TV content via the internet, such as (1) Broadband or internet

  broadcast; and/or (2) Live Social Media Streaming (“Nano-Piracy”) are additional

  methods in which pirated material can be obtained without requiring users to subscribe to

  a traditional cable or satellite pay-tv service such as Comcast, DIRECTV or Time Warner

  Cable and are readily available to anyone with a Smartphone. The misuse of OTT

  technology can allow commercial misuse of residential broadcasting feeds through the


                                               -6-
Case 2:19-cv-01690-JS-AYS Document 1 Filed 03/25/19 Page 7 of 12 PageID #: 7




  internet from anywhere in the world. Each of the above described methods would allow

  Defendant to access the Broadcast unlawfully and without Plaintiffs authorization. Prior

  to engaging in discovery, Plaintiff is unable to determine the manner in which Defendant

  obtained the Broadcast. However, it is logical to conclude that Defendant utilized one of

  the above described methods or another to intercept and exhibit the Broadcast without

  entering into an agreement to obtain it lawfully from Plaintiff, the legal rights holder for

  commercial exhibition.

          25. 47 U.S.C. §605 (a) prohibits the unauthorized reception and publication or

  use of communications such as the transmission for which plaintiff had the distribution

  rights thereto.

          26. By reason of the aforementioned conduct, the aforementioned Defendant

  willfully violated 47 U.S.C. §605 (a).

          27.   By reason of the aforementioned Defendants’ violation of 47 U.S.C. §605

  (a), Plaintiff has a private right of action pursuant to 47 U.S.C. §605.

          28. As a result of the aforementioned Defendants’ willful violation of 47 U.S.C.

  §605 (a), Plaintiff is entitled to damages, in the discretion of this Court, under 47 U.S.C.

  §605 (e)(3)(C)(i)(II) allows for a recovery between $1,000 and $10,000 in the courts

  discretion and §605(e)(3)(C)(ii) for enhanced damages upon a showing of willfullness in

  an amount up to the maximum amount of $110,000.00 as to each Defendants.

          29. Pursuant to 47 U.S.C. §605, Plaintiff is also entitled to an award of full costs,

  interest and reasonable attorney’s fees.


                                               -7-
Case 2:19-cv-01690-JS-AYS Document 1 Filed 03/25/19 Page 8 of 12 PageID #: 8




                                           COUNT II

            30. Plaintiff hereby incorporates paragraphs “1" through “15" and “17" through

  24,” inclusive, as though fully set forth herein.

            31. Upon information and belief, with full knowledge that the Broadcast was not

  to be received and exhibited by entities unauthorized to do so, the Defendant and/or their

  agents, servants, workmen or employees did exhibit the Broadcast at the above-captioned

  address at the time of its transmission willfully and for purposes of direct or indirect

  commercial advantage or private financial gain.

            32.   47 U.S.C. §553 prohibits the unauthorized reception, interception and

  exhibition of any communications service offered over a cable system such as the

  transmission for which Plaintiff had the distribution rights as to commercial

  establishments thereto.

            33.   Upon information and belief, the Defendant individually, willfully and

  illegally intercepted said Broadcast when it was distributed and shown by cable television

  systems.

            34.    By reason of the aforementioned conduct, all of the aforementioned

  Defendant willfully violated 47 U.S.C. §553, thereby giving rise to a private right of

  action.

            35. As a result of the aforementioned Defendants’ violation of 47 U.S.C. §553,

  Plaintiff is entitled to damages, in an amount in the discretion of this Court, of up to the

  maximum amount of $60,000.00, plus the recovery of full costs, interest and reasonable


                                                -8-
Case 2:19-cv-01690-JS-AYS Document 1 Filed 03/25/19 Page 9 of 12 PageID #: 9




  attorney’s fees.

                                          COUNT III

         36. Plaintiff hereby incorporates paragraphs “1" through “15" and “17" through

  “24," and “31,” inclusive, as though fully set forth herein.

         37. Plaintiff is the owner of the copyright to the Clasico del Pacifico: Peru vs.

  Chili Event scheduled for October 12, 2018, via closed circuit television and via

  encrypted satellite signal. The Certificate of Registration was filed with the U.S.

  Copyright Office on January 14, 2019 under Registration Number PA0002139144. The

  Broadcast originated via satellite uplink and was subsequently re-transmitted to cable

  systems and satellite companies via satellite signal.

         38. As a copyright holder of the rights to the Clasico del Pacifico: Peru vs. Chili

  Event, Plaintiff has rights to the Broadcast, including the right of distribution as well as

  the licensing to commercial establishments for the right to exhibit same.

         39. Defendants never obtained the proper authority or license from Plaintiff, or its

  authorized agent for commercial distribution, to publicly exhibit the Clasico del Pacifico:

  Peru vs. Chili Event Broadcast on October 12, 2018.

         40.    Upon information and belief, with full knowledge that the Clasico del

  Pacifico: Peru vs. Chili Event Broadcast can only be exhibited within a commercial

  establishment by the purchasing of a license from Plaintiff, or its authorized agent for

  commercial distribution, Defendants and/or their agents, servants, workmen or employees

  illegally intercepted the Broadcast and exhibited same in her commercial establishment


                                               -9-
Case 2:19-cv-01690-JS-AYS Document 1 Filed 03/25/19 Page 10 of 12 PageID #: 10




   on October 12, 2018.

           41. Specifically, upon information and belief, the Defendants and/or their agents,

   servants, workmen and employees unlawfully obtained the Clasico del Pacifico: Peru vs.

   Chili Event Broadcast, enabling Defendants to publicly exhibit the Broadcast without

   paying the appropriate licensing fee to Plaintiff, or its authorized agent for commercial

   distribution.

           42. By reason of the aforementioned conduct, the Defendants willfully violated

   17 U.S.C. §501(a).

           43. By reason of the aforementioned Defendants’ violation of 17 U.S.C. §501(a),

   Plaintiff has a private right of action pursuant to 17 U.S.C. §501 (b).

           44. As a result of Defendants’ willful infringement of Plaintiff’s copyrights and

   exclusive rights under copyright, Plaintiff is entitled to damages, in the discretion of this

   Court, under 17 U.S.C. §504(c)(1) and 504(c)(2), of up to the maximum amount of

   $150,000.00.

           45. Plaintiff is further entitled to its attorney’s fees and costs pursuant to 17

   U.S.C. §505.

               WHEREFORE, the Plaintiff requests that judgment be entered in its favor and

against the Defendant, jointly and severally, granting to Plaintiff the following:

               (a) Declare that Defendant’s unauthorized exhibition of the October 12, 2018,

               Clasico del Pacifico: Peru v. Chile Event Broadcast, violated the Federal

               Communications Act and that such violations were committed willfully and for


                                                -10-
Case 2:19-cv-01690-JS-AYS Document 1 Filed 03/25/19 Page 11 of 12 PageID #: 11




            purposes of Defendants’ direct or indirect commercial advantage or for private

            financial gain.

            (b) On the first cause of action, statutory penalties in an amount, in the discretion

            of this Court, against Defendants, jointly and severally, for a recovery between

            $1,000 and $10,000 as to each Defendant pursuant to 47 U.S.C. §605 and

            enhanced damages of up to $100,000.00 for each defendant, jointly and severally,

            for their willful violation of 47 U.S.C. §605; and

            (c) Attorney’s fees, interest, costs of suit as to each Defendant pursuant to 47 U. S.

            C. § 605 (e)(3) (B) (iii).

            (d) On the second cause of action, statutory penalties in an amount, in the

            discretion of this Court, against Defendants, jointly and severally, of up to the

            maximum amount of $10,000.00 as to each Defendant for their violation of 47

            U.S.C. §553 and enhanced damages of up to $50,000.00 for their willful violation

            of 47 U.S.C. §553; and

            (e) Attorney’s fees, interest, costs of suit as to each Defendant pursuant to 47 U. S.

            C. §553 (c)(2)(C).

            (f) On the third cause of action, statutory penalties in an amount, in the discretion

            of this Court, against Defendants, jointly and severally, of up $30,000.00 pursuant

            to §504(c)(1) and enhanced damages in the amount of $150,000.00 pursuant to

            §504(c)(2) for their willful violation of 17 U.S.C. §501(a); and

            (g) Attorney’s fees, interest, costs of suit as to the Defendants pursuant to 17

            U.S.C. §505, together with such other and further relief as this Court may deem


                                             -11-
Case 2:19-cv-01690-JS-AYS Document 1 Filed 03/25/19 Page 12 of 12 PageID #: 12




             just and proper.

Dated: March 25, 2019
       Ellenville, New York

                                    Innovative Sports Management, Inc. d/b/a Integrated
                                    Sports Media

                                    By: /s/Julie Cohen Lonstein
                                    JULIE COHEN LONSTEIN, ESQ. (JL8521)
                                    Attorney for Plaintiff
                                    LONSTEIN LAW OFFICE, P.C.
                                    190 South Main Street: P.O. Box 351
                                    Ellenville, NY 12428
                                    Tel: (845) 647-8500
                                    Fax: (845) 647-6277
                                    Email: Legal@signallaw.com
                                    Our File No. ISM18-01NY-08




                                     -12-
